                Case 2:19-cv-00805-TSZ Document 54 Filed 09/17/20 Page 1 of 2




 1

 2

 3

 4

 5                          UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 6                                   AT SEATTLE

 7
       TINYBUILD LLC,
 8                           Plaintiff,
 9         v.                                          C19-805 TSZ

10     NIVAL INTERNATIONAL LIMITED;                    MINUTE ORDER
       and SERGEY ORLOVSKIY,
11
                             Defendants.
12

13        The following Minute Order is made by direction of the Court, the Honorable
     Thomas S. Zilly, United States District Judge:
14
           (1)    Defendant Nival International Limited’s motion, docket no. 51, for a
     90-day continuance of all dates and deadlines is GRANTED as follows:
15

16          JURY TRIAL DATE (8-10 days)                          April 26, 2021

17          Discovery completion deadline                        December 4, 2020

18          Dispositive motions filing deadline                  January 14, 2021
19          Deadline for filing motions related to expert
                                                                 January 21, 2021
            testimony (e.g., Daubert motions)
20
            Motions in limine filing deadline                    March 25, 2021
21
            Agreed pretrial order due                            April 9, 2021
22

23

     MINUTE ORDER - 1
             Case 2:19-cv-00805-TSZ Document 54 Filed 09/17/20 Page 2 of 2




 1          Trial briefs, proposed voir dire questions, and
                                                                  April 9, 2021
            jury instructions due
 2                                                                April 16, 2021
            Pretrial conference
                                                                  at 1:30 p.m.
 3
   The parties are advised that the Court has other cases set for trial on and before April 26,
 4 2021, and that this matter might be delayed as a result, but counsel must be prepared to
   begin trial on the date scheduled. The provisions of the Minute Order Setting Trial and
 5 Related Dates, docket no. 20, concerning the agreed pretrial order and the form of the
   exhibit list to be included therein, the numbering of trial exhibits, and immediate notice to
 6 the Court of any settlement remain in full force and effect. No further continuances will
   be granted on the grounds that discovery efforts have been hampered by the effects of
 7 Coronavirus Disease 2019; counsel are expected to conduct depositions by remote means,
   for example, web-based video-conference platforms (e.g., Cisco WebEx, GoToMeeting,
 8 Microsoft Teams, Skype for Business, Zoom, etc.) or telephonic conference. See Fed. R.
   Civ. P. 30(b)(4).
 9
          (2)      The Clerk is directed to send a copy of this Minute Order to all counsel of
10 record.

11         Dated this 17th day of September, 2020.

12
                                                      William M. McCool
13                                                    Clerk

14                                                    s/Karen Dews
                                                      Deputy Clerk
15

16

17

18

19

20

21

22

23

     MINUTE ORDER - 2
